Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed April 05, 2022. As filed, Claims 1-16 are pending. 
Priority
This application, filed 10/07/2020 is a national stage entry of PCT/EP2019/058356 , International Filing Date: 04/03/2019claims foreign priority to 18166472.3 , filed 04/10/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/07/2020 and 10/23/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1 -10 drawn to a method for producing compounds of formula I in the reply filed on 04/05/2022 is acknowledged.  
The traversal is on the basis that the ISA did not find unity of invention to be lacking with respect to the claims of Group I-III and that it  not established that a serious burden exists  (Remarks page 15-16). 

The examiner finds the arguments unpersuasive. For applications filed under 35 U.S.C. 371 search burden is not a criteria. As stated in the Office Action mailed on 03/03/2022, Groups I-III lack unity of invention under 37 CFR 1.475 because is  was shown to not be a special technical feature that is shared by the groups  is a contribution over the prior art.
Additional prior art cited by applicant in IDS, WO 2009/045479 teach claimed compounds of formula VIII, Group III therefore the technical feature is not be a special technical feature that is a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Applicants elected the species:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claims 1-5, read on the elected species.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 6-10 are withdrawn from further consideration as pertaining to non-elected species. 
Claims 1-5 will be examined on the merits herein to the extend they read on the elected species.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 is objected to because of the following informalities: claim 1 should be amended to commence with article “A” and to recite “A process …”.
Claim 1 should be amended to delete “one or more” terminology for clarity of claims.
3. Claims 2-10 are objected to because of the following informalities: claims 2-10 should be amended as following replace “Process” with “The process” to recite proper antecedent basis to parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Lofgren et al. Acta Chemica Scandinavica 17 (1963) 1252-1261  (cited by Applicants in IDS)  in view of WO 2016/071920A2 (cited by Applicants in IDS).
Instant claims 1-5 are drawn to a Process for preparing compounds of formula (I) by reacting compounds of formula (II) as shown on scheme 1:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The article by Lofgren teach synthesis of benzaldehyde (I) from phenyl bromide 
in an overall yield of approximately 52% which corresponds to  the process comprising the steps:1) bromide of claimed formula (II) reacted with Mg to give Grignard reagent of claimed formula (III); 2) reaction of (III) to give benzyl alcohol of claimed formula (VII) : formula (VII) is converted to claimed formula (VIII)  wherein Y =Br; 4)(VIII) is reacted with NaCN to give claimed formula cyanide (X); 5) formula (X) is hydrolyzed to carboxylic acid claimed formula (I) (Charts 1 and la page 1283; experimental on pages 1256-1257).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


The method of the present application differs from the method described in the article by Lofgren in that prior art teach direct production of benzyl alcohol (VI) from the Grignard compound (III) and formaldehyde, without the intermediate stage of benzaldehyde (VI) and the reduction thereof (steps 2-4 of the application) for the formation of the same compound.
However alternative synthesis of benzaldehyde by reacting Grignard reagent of formula (III) are reacted with one or more compounds of formula (IV) to give a compound of formula (V) followed by hydrolysis  is known int he prior art.
The ‘920 publication teach synthesis of benzaldehyde, as key intermediate for a variety of specialty chemicals  by synthesis corresponding to steps 2-4 of claimed method: 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The ‘920 publication teach that the method of preparing benzaldehyde  employing formaldehyde are not suitable for production on a commercial scale therefore, the route of reacting Grignard reagent of formula (III) obtained from the corresponding bromide with DMF followed by hydrolysis proved to be an alternative  production of benzaldehyde  on a commercial scale.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Lofgren concerning preparation of carboxylic acid via benzaldehyde intermediate with the teachings of the ‘920 publication  regarding synthesis of benzaldehyde intermediate  by a more efficient  strategy which reads on the steps 2-4 of claimed method, because such synthesis approach  is more efficient and commercial scalable route to benzaldehyde as intermediate.
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. KSR, 550 U.S. at_, 82 USPQ2d at 1395.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Conclusion
Claims 1-5 are rejected. Claims 6-16 are withdrawn from consideration. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622